Citation Nr: 0609382	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1997 for the award of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
13, 1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and "L.A."


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1971 to January 
1974.  The veteran also apparently had an additional two 
years of active service, the specific dates of which have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran and L. A. testified before the undersigned at a 
Travel Board hearing in August 2005.  A transcript of that 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran seeks an effective date earlier than February 5, 
1997 for the award of service connection for PTSD and an 
effective date earlier than September 13, 1999 for the award 
of TDIU.  The issues are currently before the Board.  

During the August 2005 Travel Board hearing, the veteran's 
representative specifically alleged clear and unmistakable 
error in the September 1974 and September 1975 rating 
decisions.  The 1974 rating decision granted service 
connection for a psychophysiologic musculoskeletal disorder; 
the 1975 rating decision recharacterized the disability to no 
longer include any psychiatric component, stating that no 
psychophysiologic or psychoneurotic disorder was now found.  

A favorable determination on the clear and unmistakable 
claims could significantly impact the outcome of the claims 
for earlier effective dates now on appeal.  Some claims are 
so intimately connected that they should not be subject to 
piecemeal decision-making or appellate litigation.  See Smith 
v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 
Vet. App. 116 (1994).  However, the RO has not yet 
adjudicated the issues raised during the Travel Board 
hearing.  The Board finds that the case must be remanded so 
that the RO may adjudicate the claims of clear and 
unmistakable error, which are inextricably intertwined with 
the earlier effective date issues on appeal.     

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claims of 
clear and unmistakable error in the 
September 1974 and September 1975 rating 
decisions.  Provide the veteran and her 
representative the required notice of the 
decision.  

2.  Then readjudicate the issues of 
entitlement to an effective date earlier 
than February 5, 1997 for the award of 
service connection for PTSD and to an 
effective date earlier than September 13, 
1999 for the award of TDIU.  If the 
disposition of either claim remains 
denied, furnish the veteran and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

